DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sylvia et al. (7,225,533).
	Sylvia et al. (7,225,533) disclose(s):
air jet, figure(s) 13;
buried ductwork, column(s) 1, line(s) 23;
body 12;
air outlet(s) 30;
suction inlet(s) 92;
air inlet(s) 14;
duct(s) connector 34;
string inlet(s) 84;
valve(s) 82.

With regard to claim(s) 4-6, Sylvia et al. (7,225,533) disclose(s) an angle between 30 & 70 degrees.
With regard to claim(s) 7, Sylvia et al. (7,225,533) disclose(s) a flexible connector; column(s) 9, last line(s).  The connector compression fits via biasing into its mating engagement, & is therefore comprising a flexible material.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
With regard to claim(s) 8, Sylvia et al. (7,225,533) disclose(s) a string inlet(s) of about a ½ inch, given the valve(s) handle is the width of a hand; best seen figure(s) 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvia et al. (7,225,533) in view of Randall et al. (5,819,770).
With regard to claim(s) 9, Sylvia et al. (7,225,533) is/are silent on employing, i.e. placing in the environment of, a fluid manifold.  Randall et al. (5,819,770) teach(es) a fluid manifold, 54, comprising a plurality of jet connectors, 60, in a duct(s) proofing system proofing a plurality of duct(s).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Sylvia et al. (7,225,533) to provide a fluid manifold in order to attach a plurality of air jets as taught by Randall et al. (5,819,770).  
	With regard to claim(s) 16, as the applicant has failed to show criticality or unexpected results, choosing a system of five is considered a matter of design choice.  
	With regard to claim(s) 17-18, Randall et al. (5,819,770) disclose(s) jet connectors spaced both relative to each other, & to the manifold at their respective distal ends.  Randall et al. (5,819,770) teach(es) matching jets to duct(s) as the jet body, 20, spacings matches the receiving duct(s); 62.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on (571)272-7805.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3653